Citation Nr: 1427045	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-30 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
in Fargo, North Dakota



THE ISSUES

1.  Entitlement to service connection for a claimed low back disorder.

2.  Entitlement to service connection for a claimed right leg disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970.  He also was a member of the National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2007 rating decision issued by the RO.  

The Board remanded the case for additional development on the record in December 2013.  At that time, the Veteran's claim was for a bilateral leg disorder.  However, the RO subsequently granted service connection for his left knee arthritis.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a low back or right leg disorder in service or for many years thereafter.  

2.  The Veteran is not shown to have a right leg disorder that is attributable to an event or incident of service or was caused or aggravated by a service-connected disability.

3.  The currently demonstrated low back degenerative changes is not shown to be due to an event or incident of the Veteran's service or otherwise to have been caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's low back disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by service; nor may any arthritis be presumed to have been incurred therein; not is any low back disability proximately due to or the result of a service-connected disability.  38 U.S.C.A.§§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran does not have a right leg disability due to disease or injury that was incurred in or aggravated by service or was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a June 2007 letter that explained how VA could help the Veteran obtain evidence in support of his claims.  It also set forth the criteria for service connection and informed the Veteran the manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, VA treatment records, various VA examination reports with opinions based on consideration of all of the evidence of record, and the contentions of the Veteran.  

Additionally, there was compliance with the instructions which were set forth in the December 2013 Board remand.  The Veteran was requested to provide additional information about his treatment, and another VA examination with opinion was conducted that addressed the questions set forth in the remand.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

The Veteran contends that he developed a back and right leg disorders either as the result of his service or due to a service-connected disability.  

The Veteran is service connected for congenital navicular deformity, second degree pes planus and degenerative changes of the left foot; degenerative joint disease of the left knee; and tendinitis/tenosynovitis of the left ankle.  The Veteran contends that an altered gait has caused his back and right knee problems or worsened existing problems.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The service treatment records show that the Veteran did not have complaints or findings referable to a right leg disorder in service.  Moreover, the post-service treatment records do not reflect any diagnosis of a right leg or knee disorder, other than bilateral lower extremity edema that was thought to possibly be due to medication.  There is no showing that the bilateral lower extremity edema was related to service or any of the service-connected disabilities.  

The Veteran was examined on various occasions, but no right leg disorder was clinically identified in connection with any of those examinations.  The X-ray studies of the right knee were normal. 

Although the Veteran believes that he has a right leg disorder, his lay opinion is outweighed by the other evidence of record, including the medical records that do not show any right leg disorder in connection with any examination.  Absent findings of a current disability, the claim of service connection must be denied.

The Veteran in this case is shown to have degenerative disk disease of the lumbar spine based on the VA examination in November 2012 that diagnosed mild degenerative changes of the lumbosacral spine and  myofascitis of the lower lumbar musculature.   However, this low back pathology is not shown to be due to an event or incident of the Veteran's period of service or to be caused or aggravated by a service connected disability. 

The service treatment records in this regard do not show any complaints or findings referable to a low back disorder, and the Veteran denied having recurrent back pain in connection with a November 1977 National Guard examination and another  National Guard examination in October 1986.  

Although the Veteran initially reported having low back pain beginning in 1968 on his claim form, there is no medical records showing low back pain until many years after service.  

In November 2012, a VA examiner noted that the Veteran's low back was never an issue in service and that the Veteran did not mention having any low back pain at the time of an orthopedic visit in 2008.  

The VA examiner concluded that it was less likely than not that the Veteran's back problem was caused or aggravated by service.  There is no medical evidence linking the Veteran's low back problems to his period of active service; nor has the Veteran articulated how his low back problem is related to service.    

The Veteran now asserts that the low back disorder was either caused or aggravated by his altered gait due to his service connected left foot and ankle disabilities.  However, VA examiners have addressed this contention and found no relationship between the Veteran's gait and the claimed low back disorder.  

In an April 2013 examination addendum, a VA examiner opined that the mild degenerative changes in the Veteran's spine were likely related to age and the natural progression of joint degeneration secondary to chronic wear and tear.  

In September 2013, a VA examiner found that there was minimal loss of function of the low back and that the low back problems were not temporally related to the onset of the ankle and foot problems.  The examiner explained that the Veteran worked at a physically demanding job for many years and that occupation was much more likely the cause of his back problems than his foot and ankle disabilities.  

The examiner stated that the low back findings showed minimal arthritic changes that were consistent with the Veteran's age and history of physically demanding work.  Thus, it was not to be speculative to attribute the current back disorders to his service-connected foot and ankle disabilities.  

In April 2014, a VA examiner again opined that the Veteran's back problem was unrelated to his service-connected left foot and ankle disabilities.  

The examiner explained that a review of several medical publications had revealed no evidence indicating that low back disorders were caused or aggravated by lower extremity conditions or deformities. The Board notes that this would necessarily include altered gait as a result of a lower extremity condition or deformity.  

The examiner further explained that most episodes of back pain were caused by mechanical disorders associated with overuse of the back and spine or gradual changes associated with aging.  In some cases, back pain might also be caused by a systemic illness such as spondylosis, osteoporosis, tumors or spinal infections.  

The examiner opined that it was less likely than not that the Veteran's low back disorder was caused or aggravated by his service connected disabilities.  There is no medical opinion that tends to link any low back disorder to the service-connected disabilities.  

While the Veteran may believe that his altered gait caused or worsened his low back problems, the opinions of the VA examiners, formulated based on examination of the Veteran and a thorough review of the claims file, are extended more probative weight in this case.  

As the weight of the evidence is against the Veteran's claim, service connection must be denied.


ORDER

Service connection for a claimed right leg disorder is denied.

Service connection for a low back disorder is denied.  



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


